DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 06 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the Figures 1A-1F, 2A-2K, 3A-3F, 4A-4F seem to be picture just copied into the drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “nanostructures forming a solid-liquid heterojunction with the conductive liquid metal”, as described in claim 1, “wherein the nanostructures are two-dimensional nanosheets”, as described in claims 6 and 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-2, 4-5, 8-9, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (PG Pub 20140007687).
Considering claim 1, Wang (Figures 1A-1F) teaches a deformable heterostructure (100 + paragraph 0030) comprising a stretchable substrate, a conductive liquid metal (112) on the substrate (110 + paragraph 0030), a conductive liquid metal on the substrate and nanostructures (116 + paragraph 0030) forming a solid-liquid heterojunction with the conductive liquid metal.
Considering claim 2, Wang (Figures 1A-1F) teaches wherein the deformable heterostructure is a component of an piezoelectronic device (abstract).
Considering claim 4, Wang (Figures 1A-1F) teaches wherein the nanostructures are a piezoelectric material (116 + paragraph 0030).
Considering claim 5, Wang (Figures 1A-1F) teaches wherein the piezoelectric material is ZnO (paragraph 0033).
Considering claim 8, Wang (Figures 1A-1F) teaches an electronic device comprising: a substrate (110 + paragraph 0030); a conductive liquid electrode (112 + paragraph 0030) on the substrate; a sensing element comprising a piezoelectric material (116 + paragraph 0030) on the conductive liquid electrode (112 + paragraph 0030) forming a solid-liquid heterojunction between the piezoelectric material and the conductive liquid electrode, wherein a charge differential is created in the piezoelectric material in response to a mechanical strain (paragraphs 0030-0033).
Considering claim 9, Wang (Figures 1A-1F) teaches wherein the substrate is stretchable (110 + paragraph 0030).
Considering claim 12, Wang (Figures 1A-1F) teaches wherein the piezoelectric material comprises nanostructures (112 + paragraph 0030).
Considering claim 15, Wang (Figures 1A-1F) teaches wherein the piezoelectric material is ZnO (paragraph 0033).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (PG Pub 20140007687) and in view of Tavkhelidze (PG Pub 20060038290).
Considering claims 3 and 11, Wang teaches the electronic device as described above.
However, Wang does not teach wherein the conductive liquid electrode comprises a eutectic alloy of gallium and indium.
Tavkhelidze teaches wherein the conductive liquid electrode comprises a eutectic alloy of gallium and indium (paragraph 0023).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include wherein the conductive liquid electrode comprises a eutectic alloy of gallium and indium into Wang’s device for the benefit of the conductive metal not degrading during high temperatures.
Claims 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (PG Pub 20140007687) and in view of Gupta (NPL Two-Dimensional Vandum-Doped ZnO…..).
Considering claims 6 and 13, Wang teaches the deformable heterostructure as described above.
However, Wang does not teach wherein the nanostructures are two-dimensional nanosheets.
Gupta teaches wherein the nanostructure are two-dimensional nanosheets (first paragraph page 8932).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the nanostructures are two-dimensional 
Considering claims 7 and 14, Wang teaches wherein the nanostructures have lateral dimension in a size range of 1 nanometer to 100 micrometers (paragraph 0033).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (PG Pub 20140007687) and in view of Hong (PG Pub 20160284971).
Considering claim 10, Wang teaches the electronic device as described above.
However, Wang does not teach wherein the electronic device is wearable by a human being.
Hong (Figure 9) teaches teach wherein the electronic device is wearable by a human being (D1 + paragraph 0121).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to a wearable electronic device is wearable by a human being into Wang’s device for the benefit of being able to detect or sense information from the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN P GORDON/Primary Examiner, Art Unit 2837